DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            RENEA THOMAS,
                               Appellant,

                                     v.

                KEN J. MASCARA, in his official capacity as
              Sheriff of St. Lucie County, and BILL HARDMAN,
                                   Appellees.

                               No. 4D17-172

                            [October 19, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet C. Croom, Judge; L.T. Case No. (5620) 12-CA-003258.

   Frank T. Allen of The Allen Firm, P.A., Orlando, for appellant.

  Richard A. Giuffreda and Gregory J. Jolly of Purdy, Jolly, Giuffreda &
Barranco, P.A., Fort Lauderdale, for appellee Bill Hardman.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.